EXHIBIT 10.2
 
 
THE BRINK’S COMPANY


DIRECTORS' STOCK ACCUMULATION PLAN
(Amended and Restated as of July 11, 2013)


PREAMBLE


The Brink’s Company Directors' Stock Accumulation Plan, effective June 1, 1996,
is designed to more closely align the interests of Directors to the long-term
interests of The Brink’s Company and its shareholders. The Plan is intended to
replace the Pittston Retirement Plan for Non-Employee Directors which was
terminated as of May 31, 1996, with the consent of the participants therein, and
the benefits accrued thereunder as of May 31, 1996, were transferred to the
Plan.
Effective January 14, 2000, the Plan was amended and restated to reflect the
exchange of .4848 of a share of Brink’s Stock for each outstanding share of
Pittston BAX Group Common Stock and .0817 of a share of Brink’s Stock for each
outstanding share of Pittston Minerals Group Common Stock.
Effective May 5, 2003, the Plan was amended and restated to reflect the
Company’s name change from “The Pittston Company” to “The Brink’s Company.”
Effective March 11, 2004, the Plan was amended and restated to increase the
maximum number of units that may be offered under the Plan, subject to the
approval of the Company’s shareholders, and to provide for a fixed term for the
Plan, unless it is extended by the Company’s shareholders.
Effective January 1, 2005, the Plan was amended to comply with the provisions of
Code Section 409A and the Proposed Treasury Regulations and other guidance,
including transition rules and election procedures, issued thereunder (together,
“Code Section 409A”).  Effective November 16, 2007 the Program was further

 
 

--------------------------------------------------------------------------------

 



amended to clarify certain provisions in compliance with the Final Treasury
Regulations issued under Code Section 409A.  Each provision and term of the
amendment should be interpreted accordingly, but if any provision or term of
such amendment would be prohibited by or be inconsistent with Code Section 409A
or would constitute a material modification to the Plan, then such provision or
term shall be deemed to be reformed to comply with Code Section 409A or be
ineffective to the extent it results in a material modification to the Plan,
without affecting the remainder of such amendment.  The amendments apply solely
to amounts allocated on and after January 1, 2005, plus any amounts allocated
prior to January 1, 2005, that are not earned and vested as of such date (plus
earnings on such amounts deferred).  Amounts allocated prior to January 1, 2005,
that are earned and vested as of December 31, 2004, including any earnings on
such amounts credited prior to, and on or after January 1, 2005, shall remain
subject to the terms of the Plan as in effect prior to January 1, 2005.
Effective July 8, 2005, the Plan was amended to provide that all annual
allocations to Non-Employee Directors shall be equal to 50% of the annual
retainer then in effect.
Effective November 16, 2007, the Plan was amended and restated to (i) revise the
vesting schedule set forth in Section 1 of Article V of the Plan and (ii)
eliminate the supplemental allocations to each Non-Employee Director’s Account
in connection with any increases in the annual retainer paid to the Non-Employee
Director.
Effective July 12, 2012, the Plan was amended and restated to provide that, in
the event the Authorized Share Pool is exhausted, any shares of Brink’s Stock
underlying any Brink’s Units subsequently required to be credited to any Account
of any
 
 
2

--------------------------------------------------------------------------------

 
 
Participant under Section 2, Section 4 or Section 5 of Article IV of the Plan
will be counted against the maximum shares available for issuance under the
Directors’ Equity Plan and delivered thereunder.
Effective July 11, 2013, the Plan was amended and restated to clarify Plan
participation.
The Plan continues to provide a portion of the overall compensation package of
Non-Employee Directors in the form of deferred stock equivalent units which will
be distributed in the form of Brink’s Stock upon the occurrence of certain
events.
ARTICLE I
Definitions
Wherever used in the Plan, the following terms shall have the meanings
indicated:
Account:  The account maintained by the Company for a Participant to document
the amounts credited under the Plan and the Units into which such amounts shall
be converted.  Effective January 1, 2005, the Company shall maintain a Pre-2005
Account and a Post-2004 Account for each Participant.  A Participant’s Pre-2005
Account shall document the amounts allocated under the Plan to the Participant
and any other amounts credited hereunder which are earned and vested prior to
January 1, 2005.  A Participant’s Post-2004 Account shall document the amounts
allocated under the Plan to the Participant and any other amounts credited
hereunder on and after January 1, 2005, plus any amounts allocated or credited
prior to January 1, 2005, which are not earned or vested as of December 31,
2004.  For the avoidance of doubt, all amounts
 
 
3

--------------------------------------------------------------------------------

 
 
credited under the Plan to any Participant who is a Director as of November 16,
2007 shall be deemed to be maintained in a Post-2004 Account.
Authorized Share Pool:  The maximum number of Units that may be credited
hereunder from and after May 7, 2004, as provided Section 1 of Article II of the
Plan.
BAX Exchange Ratio:  The ratio whereby .4848 of a share of Brink’s Stock was
exchanged for each outstanding share of BAX Stock on the Exchange Date.
BAX Stock:  Prior to the Exchange Date, Pittston BAX Group Common Stock, par
value $1.00 per share.
BAX Unit:  The equivalent of one share of BAX Stock credited to a Participant’s
Account.
Board of Directors:  The board of directors of the Company.
Brink’s Stock:  The Brink's Company Common Stock, par value $1.00 per share.
Brink’s Unit:  The equivalent of one share of Brink’s Stock credited to a
Participant’s Account.
Change in Control:  A Change in Control shall mean the occurrence of:
(a) (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the shares of
Brink’s Stock would be converted into cash, securities or other property other
than a consolida­tion or merger in which holders of the total voting power in
the election of directors of the Company of Brink’s Stock outstanding (exclusive
of shares held by the Company's affiliates) (the "Total Voting Power")
immediately prior to the consolidation or merger will
 
 
4

--------------------------------------------------------------------------------

 
 
have the same proportionate ownership of the total voting power in the election
of directors of the surviving corporation immediately after the consolidation or
merger, or (ii) any sale, leases, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all the assets of the
Company;
(b) any "person" (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Act")) other than the Company, its affiliates or an
employee benefit plan or trust maintained by the Company or its affiliates,
shall become the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of more than 20% of the Total Voting Power; or
(c) at any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors shall cease for any
reason to constitute at least a majority thereof, unless the election by the
Company's shareholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period.
Committee:  The Administrative Committee of the Company.
Company:  The Brink’s Company.
Director:  A member of the Board of Directors of the Company.
Directors’ Equity Plan:  The Brink’s Company Non-Employee Directors’ Equity
Plan, amended and restated as of July 12, 2012.
Disability:  The Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which
 
 
5

--------------------------------------------------------------------------------

 
 
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.
Effective Date:  June 1, 1996.
Exchange:  The exchange of Brink’s Stock for outstanding shares of BAX Stock and
Minerals Stock as of the Exchange Date.
Exchange Date:  January 14, 2000, the date as of which the Exchange occurred.
Initial Allocation:  The amount set forth in Schedule A.
Minerals Exchange Ratio:  The ratio whereby .0817 of a share of Brink’s Stock
was exchanged for each outstanding share of Minerals Stock on the Exchange Date.
Minerals Stock:  Prior to the Exchange Date, Pittston Minerals Group Common
Stock, par value $1.00 per share.
Minerals Unit:  The equivalent of one share of Minerals Stock credited to a
Participant’s Account.
Non-Employee Director:  Any Director who is not an employee of the Company or a
Subsidiary.
Participant: A Director who meets the eligibility criteria under Article III of
the Plan and receives allocations under Article IV of the Plan.
Plan:  The Brink’s Company Directors' Stock Accumulation Plan as set forth
herein and as amended from time to time.
 
 
6

--------------------------------------------------------------------------------

 
 
Shares:  On and after January 19, 1996, and prior to the Exchange Date, Brink’s
Stock, BAX Stock or Minerals Stock, as the case may be and on and after the
Exchange Date, Brink’s Stock.
Subsidiary:  Any corporation, whether or not incorporated in the United States
of America, more than 80% of the outstanding voting stock of which is owned by
the Company, by the Company and one or more subsidiaries or by one or more
subsidiaries.
Unit:  On and after January 19, 1996, and prior to the Exchange Date, a Brink’s
Unit, BAX Unit or Minerals Unit, as the case may be, and on and after the
Exchange Date, a Brink’s Unit.
Year of Service:  Each consecutive 12-month period of service as a Director,
commencing on the date that a Director commences service on the Board of
Directors, including periods prior to the Effective Date.  Years of Service
prior to the Effective Date shall be rounded to the nearest year.
ARTICLE II
Administration
SECTION 1.  Authorized Shares.  The Authorized Share Pool is 109,654 Brink’s
Units.  The number of Shares that may be issued or otherwise distributed
hereunder will be equal to the number of Units that may be credited hereunder,
provided, however, in the event the Authorized Share Pool is exhausted and an
additional allocation, a cash dividend or any other distribution is subsequently
paid with respect to shares of Brink’s Stock, any shares of Brink’s Stock
underlying any Brink’s Units subsequently required to be credited to any Account
of any Participant under
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2, Section 4 or Section 5 of Article IV of the Plan shall be counted
against the maximum shares available for issuance under the Directors’ Equity
Plan and deemed to be delivered thereunder.
In the event of any change in the number of shares of Brink’s Stock outstanding
by reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, any
distribution to common shareholders other than cash dividends, a corresponding
adjustment shall be made to the number of shares that may be deemed issued under
the Plan by the Committee.  Such adjustment shall be conclusive and binding for
all purposes of the Plan.
SECTION 2.  Administration.  The Committee is authorized to construe the
provisions of the Plan and to make all determinations in connection with the
administration of the Plan.  All such determinations made by the Committee shall
be final, conclusive and binding on all parties, including Participants.
All authority of the Committee provided for in, or pursuant to, this Plan, may
also be exercised by the Board of Directors.  In the event of any conflict or
inconsistency between determinations, orders, resolutions or other actions of
the Committee and the Board of Directors taken in connection with this Plan, the
actions of the Board of Directors shall control.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
Participation
Each Non-Employee Director on the Effective Date shall be eligible to
participate in the Plan on such date.  Thereafter, each Director shall be
eligible to participate as of the date on which such director becomes a
Non-Employee Director.
ARTICLE IV
Allocations
SECTION 1.  Initial Allocation.  As of the Effective Date, an amount equal to
the Initial Allocation was credited to each Participant’s Account.  The amount
of each Participant’s Initial Allocation was converted into Units in the
following proportions:  50% was converted into Brink’s Units, 30% was converted
into BAX Units and 20% was converted into Minerals Units.  The Units were
credited to each Participant’s Account as of June 3, 1996.  The number (computed
to the second decimal place) of Units so credited was determined by dividing the
portion of the Initial Allocation for each Participant to be allocated to each
class of Units by the average of the high and low per share quoted sale prices
of Brink’s Stock, BAX Stock or Minerals Stock, as the case may be, as reported
on the New York Stock Exchange Composite Transaction Tape on June 3, 1996.
SECTION 2.  Additional Allocations.  As of each June 1, each Participant who is
on that date a Non-Employee Director (including Non-Employee Directors elected
to the Board of Directors after the Effective Date) shall be entitled to an
additional allocation to his or her Account (which allocation shall be in
addition to any retainer fees paid in cash) equal to 50% of the annual retainer
in effect for such Non-
 
 
9

--------------------------------------------------------------------------------

 
 
Employee Director on such June 1.  For each calendar year after 1999, such
additional allocations shall be converted on the first trading day in June into
Brink’s Units.  The number (computed to the second decimal place) of Brink’s
Units so credited shall be determined by dividing the amount of the additional
allocation for each Non-Employee Director for the year by the average of the
high and low per share quoted sale prices of Brink’s Stock, as reported on the
New York Stock Exchange Composite Transaction Tape on the first trading date in
June.
SECTION 3.  Conversion of Existing Incentive Accounts to Brink’s Units.  As of
the Exchange Date, all BAX Units and Minerals Units in a Participant’s Account
were converted into Brink’s Units by multiplying the number of BAX Units and
Minerals Units in the Participant’s Account by the BAX Exchange Ratio or the
Minerals Exchange Ratio, respectively.
SECTION 4.  Adjustments. The Committee shall determine such equitable
adjustments in the Units credited to each Account as may be appropriate to
reflect any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, or
any distribution to common shareholders other than cash dividends.
SECTION 5.  Dividends and Distributions.  Whenever a cash dividend or any other
distribution is paid with respect to shares of Brink’s Stock, the Account of
each Participant will be credited with an additional number of Brink’s Units,
equal to the number of shares of Brink’s Stock including fractional shares
(computed to the second decimal place), that could have been purchased had such
dividend or other distribution
 
 
10

--------------------------------------------------------------------------------

 
 
been paid to the Account on the payment date for such dividend or distribution
based on the number of Shares giving rise to the dividend or distribution
represented by Units in such Account as of such date and assuming the amount of
such dividend or value of such distribution had been used to acquire additional
Brink’s Units.  Such additional Units shall be deemed to be purchased at the
average of the high and low per share quoted sale prices or the closing per
share quoted sale price, if the Committee so determines, of Brink’s Stock, as
reported on the New York Stock Exchange Composite Transaction Tape on the
payment date for the dividend or other distribution.  The value of any
distribution will be determined by the Committee.
ARTICLE V
Distributions
SECTION 1.  Entitlement to Benefits.  Each Participant who received an Initial
Allocation of Units pursuant to Section 1 of Article IV of the Plan shall be
fully vested with respect to such Units (including any dividends or
distributions credited with respect thereto pursuant to Section 5 of Article IV
of the Plan).  Each Participant who receives an allocation of Units pursuant to
Section 2 of Article IV of the Plan shall be fully vested with respect to each
such allocation of Units (including any dividends or distributions credited with
respect thereto pursuant to Section 5 of Article IV of the Plan) on the one year
anniversary of each respective allocation of Units, or, if earlier, upon the
Participant’s termination of service as a Director or a Change in Control.
SECTION 2.  Distribution of Shares.  Effective with respect to distributions
from a Participant’s Pre-2005 Account, each Participant who is entitled to a
distribution of Shares pursuant to Section 1 of this Article V shall receive a
distribution in Brink’s
 
 
11

--------------------------------------------------------------------------------

 
 
Stock, in respect of all Brink’s Units standing to the credit of such
Participant’s Account, in a single lump-sum distribution as soon as practicable
following his or her termination of service as a Director; provided, however,
that a Participant may elect, at least 12 months prior to his or her termination
of service, to receive a distribution of the Shares represented by the Units
credited to his or her Account in substantially equal annual installments (not
more than 10) commencing on the first day of the month next following the date
of his or her termination of service (whether by death, Disability, retirement
or otherwise) or as promptly as practicable thereafter.  Such Participant may at
any time elect to change the manner of such payment, provided that any such
election is made at least 12 months in advance of his or her termination of
service as a Director.
Effective with respect to distributions from a Participant’s Post-2004 Account,
each Participant shall receive a distribution of such Account in Brink’s Stock
in respect of all Brink’s Units standing to the credit of such Participant’s
Account in a single-lump sum distribution within 75 days following his or her
termination of service as a Director.  A Participant may elect, at least 12
months prior to his or her termination of service as a Director, to receive a
distribution of the Shares represented by the Units credited to his or her
Account in equal annual installments (not more than 10) commencing not earlier
than the last day of the month next following the fifth anniversary of the date
of his or her termination of service (whether by death, Disability, retirement
or otherwise) or as promptly as practicable thereafter.
The number of shares of Brink’s Stock to be included in each installment payment
shall be determined by multiplying the number of Brink’s Units in the
Participant’s Account (including any dividends or distributions credited to such
Account
 
 
12

--------------------------------------------------------------------------------

 
 
pursuant to Section 5 of Article IV of the Plan whether before or after the
initial installment payment date) as of the first day of the month preceding the
initial installment payment and as of each succeeding anniversary of such date
by a fraction, the numerator of which is one and the denominator of which is the
number of remaining installments (including the current installment).
Any fractional Units shall be converted to cash based on the average of the high
and low per share quoted sale prices of Brink’s Stock as reported on the New
York Stock Exchange Composite Transaction Tape, on the last trading day of the
month preceding the month of distribution and shall be paid in cash.
ARTICLE VI
Designation of Beneficiary
A Participant may designate in a written election filed with the Committee a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive all distributions and payments under the Plan after the
Participant’s death.  Any such designation may be revoked, and a new election
may be made, at any time and from time to time, by the Participant without the
consent of any beneficiary.  If the Participant designates more than one
beneficiary, any distributions and payments to such beneficiaries shall be made
in equal percentages unless the Participant has designated otherwise, in which
case the distributions and payments shall be made in the percentages designated
by the Participant within 75 days following the date of death.  If no
beneficiary has been named by the Participant or no beneficiary survives the
Participant, the remaining Shares (including fractional Shares) in the
Participant’s Account shall be distributed or paid in a single distribution to
the Participant’s estate
 
 
13

--------------------------------------------------------------------------------

 
 
within 75 days following the date of death.  In the event of a beneficiary's
death, the remaining installments will be paid to a contingent beneficiary, if
any, designated by the Participant or, in the absence of a surviving contingent
beneficiary, the remaining Shares (including fractional Shares) shall be
distributed or paid to the primary beneficiary's estate in a single distribution
within 75 days following the date of the primary beneficiary’s death.  All
distributions shall be made in Shares except that fractional shares shall be
paid in cash.
ARTICLE VII
Miscellaneous
SECTION 1.  Nontransferability of Benefits.  Except as provided in Article VI,
Units credited to an Account shall not be transferable by a Participant or
former Participant (or his or her beneficiaries) other than by will or the laws
of descent and distribution or pursuant to a domestic relations order.  No
Participant, no person claiming through a Participant, nor any other person
shall have any right or interest under the Plan, or in its continuance, in the
payment of any amount or distribution of any Shares under the Plan, unless and
until all the provisions of the Plan, any determination made by the Committee
thereunder, and any restrictions and limitations on the payment itself have been
fully complied with.  Except as provided in this Section 1, no rights under the
Plan, contingent or otherwise, shall be transferable, assignable or subject to
any pledge or encumbrance of any nature, nor shall the Company or any of its
Subsidiaries be obligated, except as otherwise required by law, to recognize or
give effect to any such transfer, assignment, pledge or encumbrance.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 2.  Limitation on Rights of Participant.  Nothing in this Plan shall
confer upon any Participant the right to be nominated for reelection to the
Board of Directors.  The right of a Participant to receive any Shares shall be
no greater than the right of any unsecured general creditor of the Company.
SECTION 3.  Term, Amendment and Termination.
(a)           The Plan shall terminate on May 15, 2014, unless the Company’s
shareholders approve its extension.
(b)           The Corporate Governance and Nominating Committee of the Board of
Directors may from time to time amend any of the provisions of the Plan, or may
at any time terminate the Plan; provided, however, that the allocation formulas
included in Article IV may not be amended more than once in any six-month
period.  No amendment or termination shall adversely affect any Units (or
distributions in respect thereof) which shall theretofore have been credited to
any Participant’s Account without the prior written consent of the Participant.
SECTION 4.  Funding.  The Plan shall be unfunded.  Shares shall be acquired
(a) from the trustee under the Employee Benefits Trust Agreement made
December 7, 1992, as amended from time to time, (b) by purchases on the New York
Stock Exchange or (c) in such other manner, including acquisition of Brink’s
Stock, otherwise than on said Exchange, at such prices, in such amounts and at
such times as the Company in its sole discretion may determine.
SECTION 5.  Governing Law.  The Plan and all provisions thereof shall be
construed and administered according to the laws of the Commonwealth of
Virginia.
 

 
15

--------------------------------------------------------------------------------

 

Schedule A


The Initial Allocation for each Participant shall be the amount set forth in a
report prepared by Foster Higgins dated February 7, 1996.



 
16

--------------------------------------------------------------------------------

 
